          Case 2:17-bk-21275-ER                   Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25                                        Desc
                                                   Main Document    Page 1 of 11

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

Peter J. Mastan, Trustee
peter.mastan@dinsmore.com
550 S. Hope St., Suite 1765
Los Angeles, CA 90071
Telephone: (213) 335-7739

Ch. 7 Trustee of the Bankruptcy Estate of TBetty, Inc.




     Debtor(s) appearing without an attorney
     Attorney for Debtor(s)

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                              DIVISION

 In re:                                                                      CASE NO.: 2:17-bk-21275-ER1
                                                                             CHAPTER:
          TBETTY, INC.

                                                                               NOTICE OF MOTION AND MOTION UNDER
                                                                                LBR 2016-2 FOR APPROVAL OF CASH
                                                                                 DISBURSEMENTS BY THE TRUSTEE;
                                                                              OPPORTUNITY TO REQUEST HEARING; AND
                                                                                    DECLARATION OF TRUSTEE


                                                                                  [No hearing unless requested under LBR 9013-1(o)]
                                                             Debtor(s).


TO PARTIES IN INTEREST:

PLEASE TAKE NOTICE that the duly-appointed chapter 7 trustee has filed the following motion for court approval of the
trustee's request to make cash disbursements. The court may grant the motion authorizing expenditure of estate funds
without a hearing unless you file with the court and serve upon the trustee and the United States trustee a written
objection to the motion explaining all of the reasons for the opposition WITHIN 14 DAYS AFTER THE DATE OF
SERVICE OF THIS NOTICE OF MOTION AND MOTION, plus 3 additional days if you were served by mail or pursuant to
F.R.Civ.P. 5(b)(2)(D) or (F). If an objection is timely filed, the trustee will set the matter for hearing and notify you of the
date and time of the hearing. Failure to object may be deemed consent to interim authorization of the expenses
requested by the trustee.

The trustee moves for an order authorizing cash disbursements from property of the estate as follows:
           1. A brief summary of the case is attached as Exhibit A.
           2. The estimated date for submitting a final report is 12/31/2021 .




             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
       Case 2:17-bk-21275-ER                    Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25                                        Desc
                                                 Main Document    Page 2 of 11


        3. Cash disbursements period: 01/20/2021 to 04/20/2021 .
        4. A detailed analysis and justification of the trustee’s expenses is included in Exhibit B.
        5. Final approval of all expenditures will be sought when the trustee files a Final Account and Report (including
           those paid in accordance with LBR 2016-2).



Date: 01/21/2021                                                      /s/ Peter J. Mastan
                                                                      Signature of the chapter 7 trustee or the trustee’s attorney


                                                                      Peter J. Mastan, Ch. 7 Trustee
                                                                      ___________________________________________________
                                                                      Printed name of the chapter 7 trustee or the trustee’s attorney




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 2                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
        Case 2:17-bk-21275-ER                   Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25                                        Desc
                                                 Main Document    Page 3 of 11

                                                       DECLARATION OF TRUSTEE


I, Peter J. Mastan                                      , the duly appointed chapter 7 trustee, have prepared the foregoing
motion to make cash disbursements and believe the amounts specified in each category are reasonable and necessary
for an effective and efficient administration of the estate. If this motion proves to be inaccurate or infeasible, I will submit
corrected motions as necessary.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 01/21/2021        Peter J. Mastan, Ch. 7 Trustee                                     /s/ Peter J. Mastan
 Date              Printed Name                                                        Signature




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 3                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
        Case 2:17-bk-21275-ER                   Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25                                        Desc
                                                 Main Document    Page 4 of 11


                                                                  EXHIBIT "A"


SUMMARY/STATUS OF CASE:

This cash disbursement motion is filed pursuant to LBR 2016-2 of the United States Bankruptcy Court, Central District of
California.

Through review of the Debtor’s schedules, information obtained from creditors or information obtained at the Debtor’s
341(a) meeting or otherwise, this case appears to have assets and/or potential avoidance actions that may be liquidated
for the benefit of creditors.

Insert specific facts of case:
This case was filed on September 14, 2017. Since then, the Trustee has examined the Debtor's representative and
employed counsel and an accountant for the Estate. He has also pursued and settled by Court order preference claims
against no less than nine parties as well as litigating fourteen adversary proceedings. As the result of a Court-approved
settlement with certain parties, the Trustee recovered for the Estate real property located at 3512 Buena Vista Ave,
Glendale, CA 91208 ("Real Property"). The Trustee is in the process of marketing the Real Property for sale. Until the
Real Property is sold, the Trustee needs to insure the property, and he hereby requests that the Court allow him to pay
the monthly insurance premium from available Estate funds.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 4                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
       Case 2:17-bk-21275-ER                    Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25                                        Desc
                                                 Main Document    Page 5 of 11

                                                                  EXHIBIT "B"


Estimated Recurring Monthly Expenses During the Cash Disbursement Period:

                 $ ________________ Rent or Mortgage Payment

                 $ ________________ Property Tax

                   610.00
                 $ ________________ Insurance

                 $ ________________ Utilities

                 $ ________________ Repair and Maintenance

                 $ ________________ Property Management

                 $ ________________ Security Services

                 $ ________________ Advertising Sale of Assets

                 $ ________________ Actual Cost of Noticing, Copying and Postage

                 $ ________________ Storage of Estate Assets and/or Books and Records

                 $ ________________ Long Distance Telephone

                 $ ________________ Expedited Mail

                 $ ________________ Teletransmission

                 $ ________________ Delivery of Documents

                 $ ________________ Filing and Process Serving

                 $ ________________ Bank Charges for Research and/or Copies

                 $ ________________ Clerk’s Charges

                 $ ________________ Court Reporting Fees

                 $ ________________ Witness Fees

                 $ ________________ Transcript Fees

                 $ ________________ Notary Fees

                 $ ________________ Recording Fees

                 $ ________________ Trustee Travel and Lodging (includes lodging, meals, mileage and parking)

                 $ ________________ Other: ______________________________________

                 $ ________________ Other: ______________________________________




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 5                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
        Case 2:17-bk-21275-ER                   Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25                                        Desc
                                                 Main Document    Page 6 of 11



                 $ ________________ Other: ______________________________________

                 $ ________________ Other: ______________________________________

                 $ ________________ Other: ______________________________________

         610.00
Total: $ ____________________ Estimated Recurring Monthly Expenditures During the Cash Disbursement Period


Total Estimated Other Expenses During the Cash Disbursement Period for Which Court Approval is Sought at
this Time:


                 $________________ Locksmith Services

                 $________________ Initial Moving and Storage Costs; Books and Records and/or Property of the Estate

                 $________________ Advertising Sale of Assets

                 $________________ Books and Records Destruction Costs

                 $________________ Postpetition taxes payable pursuant to 11 U.S.C. § 503 (b)(1)(B), but not
                                   preconversion taxes

                 $________________ Prepetition taxes payable pursuant to 11 U.S.C. § 507(a)(2)

                 $________________ Other: ______________________________________

                 $________________ Other: ______________________________________

                 $________________ Other: ______________________________________

        0.00
Total: $_____________________ Estimated Other Expenses During the Cash Disbursement Period


The foregoing expenditures are justified by the following facts:
Pursuant to a settlement agreement with certain parties, which was approved by Court order on December 18, 2020
[Docket #120], the Trustee has recovered for the Estate real property located at 3512 Buena Vista Ave, Glendale, CA
91208 (the "Real Property"). The Trustee is in the process of marketing for sale the Real Property, and currently has an
"Application to Employ Real Estate Broker and to Enter into Exclusive Listing Agreement" on file before the Court
[Docket #149]. The Trustee needs to insure the Real Property until a sale is completed. In order to do so, he has
obtained insurance from Trustee Insurance Agency, and he seeks authority from the Court to pay the premiums until the
Real Property is sold and escrow is closed. Two months of premiums are currently due for a total of $1,220.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 6                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
Case 2:17-bk-21275-ER           Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25                      Desc
                                 Main Document    Page 7 of 11

                                 PROOF OF SERVICE OF DOCUMENT

       I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
business address is: 550 S. Hope Street, Suite 1765, Los Angeles, CA 90071

A true and correct copy of the foregoing document described as: NOTICE OF MOTION AND MOTION
UNDER LBR 2016-2 FOR APPROVAL OF CASH DISBURSEMENTS BY THE TRUSTEE;
OPPORTUNITY TO REQUEST HEARING; AND DECLARATON OF TRUSTEE will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d), and (b) in the
manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to
controlling General Order(S) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be
served by the court via NEF and hyperlink to the document. On January 21, 2021, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
person(s) are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
indicated below:

       Ann Chang achang@dumas-law.com
       Jeremy Faith Jeremy@MarguliesFaithlaw.com, Helen@MarguliesFaithlaw.com;
        Angela@MarguliesFaithlaw.com; Vicky@MarguliesFaithlaw.com
       Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
       Noreen A Madoyan Noreen@MarguliesFaithLaw.com, Helen@MarguliesFaithlaw.com;
        Vicky@MarguliesFaithlaw.com; Angela@MarguliesFaithlaw.com
       Peter J Mastan (TR) pmastan@iq7technology.com; travis.terry@dinsmore.com;
        ecf.alert+Mastan@titlexi.com
                                             X    Service information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
On January 21, 2021 I served the following person(s) and/or entity(ies) at the last known address(es) in
this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States Mail, first class, postage prepaid, and/or with an overnight mail service
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

 DEBTOR(S)
 Tbetty, Inc.
 5300 Beach Blvd. Ste 110-605
 Buena Park, CA 90621


                                                      X    Service information continued on attached page

III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for
each person or entity served: Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 21, 2021 I
served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in
writing to such service method) by facsimile transmission and/or email as follows:. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
document is filed.
                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
and correct.

January 21, 2021         TRAVIS MICHAEL TERRY                     /s/ Travis Michael Terry
Date                     Type name                                         Signature
Case 2:17-bk-21275-ER        Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25           Desc
                              Main Document    Page 8 of 11

ADDITIONAL SERVICE INFORMATION (if needed):

SERVED BY COURT BY NEF

      Andrew Edward Smyth office@smythlo.com
      Stephen S Smyth office@smythlo.com; r58723@notify.bestcase.com
      Nico N Tabibi nico@tabibilaw.com
      Meghann A Triplett Meghann@MarguliesFaithlaw.com, Helen@MarguliesFaithlaw.com;
       Angela@MarguliesFaithlaw.com; Vicky@MarguliesFaithlaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Michael H Yi myi@yimadrosenlaw.com, r53621@notify.bestcase.com

SERVED BY FIRST CLASS U.S. MAIL

CREDITORS/INTERESTED PARTIES

9 TEN INC                                       CHEYRIN PARK
657 E 61ST STREET                               3853 FILION ST
LOS ANGELES CA 90001-1020                       LOS ANGELES CA 90065-3706

A Plus Fabrics Inc                              CINDY PARK
3040 E 12th St                                  3853 FILION ST
Los Angeles, CA 90023-3614                      LOS ANGELES CA 90065-3706

ABC Button                                      CITY OF LOS ANGELES, OFFICE OF
210 E. Olympic Blvd #420A                       FINANCE
Los Angeles, CA 90015-1761                      Los Angeles City Attorney's Office
                                                200 N Main Street, Ste 920
Alliance Textile                                Los Angeles CA 90012-4128
1420 S Paloma St
Los Angeles, CA 90021-2620                      California Group
                                                1407 Paloma St
B2Y Inc                                         Los Angeles, CA 90021-2616
2510 S. Broadway
Los Angeles, CA 90007-2728                      Cindy Apparel
                                                2250 E Washington Blvd
BELLA BETIY INC                                 Los Angeles, CA 90021-3213
3530 WILSHIRE BL #1740
LOS ANGELES CA 90010-2318                       City Textile
                                                2030 E 15th St #D
BELLA BETIY INC                                 Los Angeles, CA 90021-2823
3853 FILION ST
LOS ANGELES CA 90065-3706                       DCK AMERICA ENTERPRISE
                                                3435 WILSHIRE BL #2240
Baltazars Trucking                              LOS ANGELES CA 90010-2008
1513 W 58th Place
Los Angeles, CA 90047-1204                      Dimpex Co Inc
                                                210 E Olympic Blvd #222
Basic Plus Inc                                  Los Angeles, CA 90015-1758
4121 S Alameda St
Los Angeles, CA 90058-1624                      Don Textile Inc
                                                3310 S Grand Ave
Basic Textile                                   Los Angeles, CA 90007-4115
4121 S Alameda St
Los Angeles, CA 90058-1624                      EKB Textiles
                                                777 E Washington Blvd
Bella Textile Inc                               Los Angeles, CA 90021-3043
3310 S Grand Ave
Los Angeles, CA 90007-4115
Case 2:17-bk-21275-ER           Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25           Desc
                                 Main Document    Page 9 of 11

EMPLOYERS                                         Fedex
7110 N FRESNO ST #250                             POB 7221
FRESNO CA 93720-2999                              Pasadena, CA 91109-7321

Elegant Textiles                                  GBY Corp
1721 Trinity St                                   2301 E 38th St
Los Angeles, CA 90015-3714                        Vernon, CA 90058-1626

Elegant Textiles Inc                              GIO Print
c/o General Business Credit                       2548 E 53rd St
110 E 9th St Ste A-1126                           Huntington Park, CA 90255-2505
Los Angeles, CA 90079-2154
                                                  Gold Textiles Inc
Elite Fabrics                                     1101 E 18th St
220 E 11th St                                     Los Angeles, CA 90021-3009
Los Angeles, CA 90015-1713
                                                  Great Wall Textile
Euler Hermes N. A. Agent for City Textile In      2150 E 10th St
800 Red Brook Blvd.                               Los Angeles, CA 90021-2801
Owings Mills, MD 21117-5173
                                                  Happy Trim
Euler Hermes N. A. Agent for Harper Homes         600 E Washington Blvd #N1
800 Red Brook Blvd                                Los Angeles, CA 90015-3743
Owins Mills, MD 21117-5173
                                                  FASHION PRINCIPLES INC DBA HARMONY
Euler Hermes N. A. agent for san louis            1731 E 23RD ST
800 Red Brook Blvd.                               LOS ANGELES CA 90058-1012
Owings Mills, MD 21117-5173
                                                  Hermozo Textile
Euler Hermes N. A. agents for Bella Textiles      2824 E 12th St
800 Red Brook Blvd.                               Los Angeles, CA 90023-3622
Owings Mills, MD 21117-5173
                                                  INTERNAL REVENUE SERVICE
Euler Hermes N.A. agent for Romex                 CENTRALIZED INSOLVENCY OPERATIONS
800 Red Brook Blvd.                               PO BOX 7346
Owings Mills, MD 21117-5173                       PHILADELPHIA PA 19101-7346

Euler Hermes North America                        IT More
Insurance Company                                 POB 76645
Assignee of Basic Textile Inc                     Los Angeles, CA 90076-0645
800 Red Brook Boulevard
Owings Mills MD 21117-5189                        Imprint Textile Inc
                                                  2751 S Alameda St
FRANCHISE TAX BOARD                               Los Angeles, CA 90058-1311
BANKRUPTCY SECTION MS A340
PO BOX 2952                                       Italian Fabric
SACRAMENTO CA 95812-2952                          4768 S Alameda St
                                                  Los Angeles, CA 90058-2015
Fabric Selection Inc
800 E 14th St                                     Italian Fabrics Inc.
Los Angeles, CA 90021-2116                        Coface North America Insurance Company
                                                  650 College Road East, Suite 2005
Fashion Principles Inc                            Princeton, NJ 08540-6779
dba Harmony trim
1731 East 3rd Street                              J BAND SEWING
Los Angeles CA 90033                              1240 S MAIN ST #12
                                                  LOS ANGELES CA 90015-2550
FedEx Corporate Services, Inc.
Attn: Revenue Recovery/Bankruptcy                 J Band
3965 Airways Blvd. Module G.,3rd Floor            1240 S Main St #512
Memphis, TN 38116-5017                            Los Angeles, CA 90015-2585
Case 2:17-bk-21275-ER         Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25   Desc
                              Main Document     Page 10 of 11

JAMISON CALIFORNIA MARKET CENTER LP             New Fabric
110 E 9TH ST #A727                              831 Crocker St
LOS ANGELES, CA 90079-1727                      Los Angeles, CA 90021-1807

JM Story Inc                                    New York Overnight
1771 E 46th St                                  1643 1/2 Westwood Blvd
Los Angeles, CA 90058-1930                      Los Angeles, CA 90024-5603

JOA JK INC                                      Nobel Textile
415 E 32ND STREET                               721 A East 9th St
LOS ANGELES CA 90011-1921                       Los Angeles, CA 90021-1852

KBR Global Inc                                  Oxford International Inc
955 S Slauson Ave                               825 E 14th PL
Los Angeles, CA 90011                           Los Angeles, CA 90021-2119

Kenny Hwang                                     Paramount Textiles
c/o Dumas & Kim APC                             935 E 12th St
3435 Wilshire Blvd Ste 990                      Los Angeles, CA 90021-2201
Los Angeles CA 90010-1998
                                                Pinehill Inc
Kennygi                                         1854 E 22nd St
1620 E 25th St                                  Los Angeles, CA 90058-1034
Los Angeles, CA 90011-1816
                                                Pinnacle Thread & Supply
Landmark Freight                                777 S Standford Ave
2129 Homewood PL                                Los Angeles, CA 90021-1421
Fullerton, CA 92833-1202
                                                R C International
Lavitex Inc                                     3001 S Main St
c/o Prime Business Credit                       Los Angeles, CA 90007-3826
2268 E 15th St
Los Angeles, CA 90021-2840                      RL Confeciones SA
                                                DE CV 5 De Mayo #403
Maxx Fabric                                     Col La Cruz
784 E 14th Place                                Chignautla Puebla, MX 73950
Los Angeles, CA 90021-2118
                                                ROSAS FABRIC
Midthrust                                       1242 SANTEE STREET
830 E 14th St                                   LOS ANGELES CA 90015-2678
Los Angeles, CA 90021
                                                RYU Law Firm
Monopoly Textile                                5900 Wilshire Blvd Ste 2250
2820 E 12th                                     Los Angeles, CA 90036-5025
Los Angeles, CA 90023-3622
                                                Red Tex Inc
Mr. Print                                       796 E 14th Place
1740 E 58th Place                               Los Angeles, CA 90021-2118
Los Angeles, CA 90001
                                                Redcarpet Textile
NSS Fabric Inc                                  2111 E Anderson St
934 S Wall St                                   Vernon, CA 90058-3450
Los Angeles, CA 90015-1810
                                                Regency Fabrics
Neo Zipper                                      1016 E 14th Place
600 E Washington Blvd #E 14                     Los Angeles, CA 90021-2601
Los Angeles, CA 90015-3746
                                                Robina Inc
New Commercial Capital, Inc.                    DBA SNS Labels
Coface North America Insurance Company          600 E Washington Blvd #E-1
650 College Road East, Suite 2005               Los Angeles, CA 90015-3761
Princeton, NJ 08540-6779
Case 2:17-bk-21275-ER             Doc 151 Filed 01/21/21 Entered 01/21/21 12:02:25           Desc
                                  Main Document     Page 11 of 11

Romex Textiles Inc                                  TI AMERICA
785 E. 14th Place                                   3435 WILSHIRE BL #2240
Los Angeles, CA 90021-2117                          LOS ANGELES CA 90010-2008

S & H Design Inc                                    Textillary
2440 S Main                                         1710 S Hooper Ave
Los Angeles, CA 90007-2726                          Los Angeles, CA 90021-3112

S H K International Inc                             The Insurance Company of the
DBA S H K Fabrics                                   State of Pennsylvania
784 S Crocker St Ste A                              c/o Diamond McCarthy LLP
Los Angeles, CA 90021-1425                          489 Fifth Avenue, 21st Floor
                                                    New York, NY 10017-6123
SAM Tex
418 E 18th St                                       Tho Tho
Los Angeles, CA 90021                               1025 E 18th St #A
                                                    Los Angeles, CA 90021-3084
SPS COMMERCE
333 SOUTH SEVENTH ST #1000                          Top Trim
MINNEAPOLIS MN 55402-2421                           1458 S San Pedro St #141
                                                    Los Angeles, CA 90015-3148
SYC Fabric Inc
315 W 38th St                                       Traban USA Inc
Los Angeles, CA 90037-1407                          910 E. Jefferson Blvd
                                                    Los Angeles, CA 90011-2531
San Louis Textile
2828 E 12th St #103                                 Universal Elastic & Garmet Supply
Los Angeles, CA 90023-3622                          2200 S Alameda St
                                                    Los Angeles, CA 90058-1308
Senal Inc
233 E 33rd St                                       Vega Textile
Los Angeles, CA 90011                               2751 S Alameda St
                                                    Los Angeles, CA 90058-1311
Seventeen Printing
1617 E. Adams Blvd                                  XL Fabrics
Los Angeles, CA 90011-2204                          1510 Griffith Ave
                                                    Los Angeles, CA 90021-2128
Sewing Collection
3113 E 26th St                                      i Print Textiles Inc.
Vernon, CA 90058-8006                               Coface North America Insurance Company
                                                    650 College Road East, Suite 2005
Shad Textiles Inc                                   Princeton, NJ 08540-6779
738 E 18th St
Los Angeles, CA 90021-3004                          Robert Omidi
                                                    Nobel Textile Inc
Shad Textiles Inc                                   721 East 9th St
PO Box 3933                                         Los Angeles, CA 90021-1852
Beverly Hills CA 90212-0933

Starlight Textile International Inc
771 E 9th St
Los Angeles, CA 90021-1839

Stone Party
4157 S Main St
Los Angeles, CA 90037-2235

Sublination Design Inc
3000 E 11th St #4 A & B
Los Angeles, CA 90023-3634
